ORDER
PER CURIAM.
Appellant, Russell Wengler, appeals his jury conviction of two counts of rape, RSMo § 566.030 (1986), for which he was sentenced, as a prior and persistent offender, to two terms of twenty years each, to be served consecutively. We affirm. We have reviewed the transcript, the legal file and the briefs of the parties and find no error on the part of the trial court. As we further find that no jurisprudential purpose would be served by a full opinion, we affirm pursuant to Rule 30.25(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.